         Case 11-82038             Doc 33     Filed 02/05/19 Entered 02/05/19 14:41:34                                   Desc Main
                                               Document     Page 1 of 19
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: KUNZEN, ANNE V                                                             § Case No. 11-82038-TML
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on May 02, 2011. The undersigned trustee was appointed on February 08, 2012.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                21,291.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                             7,055.20
                                    Administrative expenses                                            8,606.05
                                    Bank service fees                                                    528.54
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                  5,101.21
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 11-82038              Doc 33  Filed 02/05/19 Entered 02/05/19 14:41:34 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 19case was 04/20/2012
                                                                       this
       and the deadline for filing governmental claims was 04/20/2012. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,879.10. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $2,351.68 as interim compensation and now requests the
       sum of $527.42, for a total compensation of $2,879.10. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 12/29/2018                    By: /s/STEPHEN G. BALSLEY
                                               Trustee, Bar No.: 0104841




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                        Case 11-82038                 Doc 33            Filed 02/05/19 Entered 02/05/19 14:41:34                                        Desc Main
                                                                         Document     Page 3 of 19
                                                                                                                                                                            Exhibit A


                                                                                   Form 1                                                                                   Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 11-82038-TML                                                                  Trustee:       (330410)      STEPHEN G. BALSLEY
Case Name:         KUNZEN, ANNE V                                                          Filed (f) or Converted (c): 05/02/11 (f)
                                                                                           §341(a) Meeting Date:        06/16/11
Period Ending: 12/29/18                                                                    Claims Bar Date:             04/20/12

                                 1                                         2                          3                       4                    5                   6

                     Asset Description                                 Petition/             Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                        Values             Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets

 1        210 Partridge Ct., Algonquin, IL 60102                         162,000.00                         0.00                                        0.00                     FA

 2        Checking & savings account at Home State Bank                        500.00                       0.00                                        0.00                     FA

 3        Four rooms household furniture, furnishings and                      500.00                       0.00                                        0.00                     FA

 4        Misc. books, pictures, discs                                         100.00                       0.00                                        0.00                     FA

 5        Necessary wearing apparel                                            200.00                       0.00                                        0.00                     FA

 6        Wedding ring                                                         500.00                       0.00                                        0.00                     FA

 7        Digital camera                                                        25.00                       0.00                                        0.00                     FA

 8        401 K (former employer - SupervaluStar)                         37,234.00                         0.00                                        0.00                     FA

 9        Stock - P&G                                                      2,208.00                         0.00                                        0.00                     FA

10        Mad. Gas & Elec.                                                     153.00                       0.00                                        0.00                     FA

11        Wi Energy                                                            306.00                       0.00                                        0.00                     FA

12        Schwab Acct.                                                         300.00                       0.00                                        0.00                     FA

13        Alimony until 2014 $300.00/mo.                                   Unknown                          0.00                                        0.00                     FA

14        Amount due from ex-husband divorce settlement -                 20,000.00                    20,000.00                                   21,291.00                     FA
           See Adversary Case No. 13-96068. See Order to
          Compromise Controversy entered 12/27/17.

15        1998 Subaru Forester (151,000 miles)                             1,800.00                         0.00                                        0.00                     FA

 15      Assets       Totals (Excluding unknown values)                 $225,826.00                   $20,000.00                                  $21,291.00                  $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):         December 31, 2013                Current Projected Date Of Final Report (TFR):       December 29, 2018 (Actual)




                                                                                                                                             Printed: 12/29/2018 11:21 AM     V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 4 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 1

                                                      Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                           3                                   4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
09/05/14       {14}        Barrick Switzer Law Firm        Funds received pursuant to Wage Deduction       1129-000              2,081.70                                   2,081.70
                                                           Order entered August 8, 2014
09/05/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 151.42                                  2,233.12
                                                           Order
09/09/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  61.65                                  2,294.77
                                                           Order
09/18/14       {14}        Kelly Services                  Fund received pursuant to Wage Deduction        1129-000                 153.10                                  2,447.87
                                                           Order
09/22/14       {14}        Kellly Services                 Funds received pursuant to Wage Deduction       1129-000                  93.87                                  2,541.74
                                                           Order
09/29/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 111.19                                  2,652.93
                                                           Order
09/30/14                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             2,642.93
10/07/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 112.87                                  2,755.80
                                                           Order
10/20/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 109.51                                  2,865.31
                                                           Order
10/28/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 138.01                                  3,003.32
                                                           Order
10/31/14                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             2,993.32
11/03/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 109.51                                  3,102.83
                                                           Order
11/11/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 109.51                                  3,212.34
                                                           Order
11/20/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  96.10                                  3,308.44
                                                           Order
11/28/14                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             3,298.44
12/01/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 122.92                                  3,421.36
                                                           Order
12/01/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  61.67                                  3,483.03
                                                           Order
12/09/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 122.92                                  3,605.95
                                                           Order
12/29/14       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  96.94                                  3,702.89
                                                           Order
12/31/14                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             3,692.89
01/06/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  61.67                                  3,754.56
                                                           Order


                                                                                                 Subtotals :                    $3,794.56                $40.00
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 5 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                          3                                    4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
01/06/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 122.92                                  3,877.48
                                                           Order
01/29/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 189.81                                  4,067.29
                                                           Order
01/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             4,057.29
02/03/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 122.92                                  4,180.21
                                                           Order
02/12/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  68.59                                  4,248.80
                                                           Order
02/16/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  68.59                                  4,317.39
                                                           Order
02/27/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             4,307.39
03/10/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  68.57                                  4,375.96
                                                           Order
03/10/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 122.92                                  4,498.88
                                                           Order
03/10/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  68.58                                  4,567.46
                                                           Order
03/17/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 143.88                                  4,711.34
                                                           Order
03/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             4,701.34
04/07/15       {14}        Kelly Services                  Fund received pursuant to Wage Deduction        1129-000                 101.13                                  4,802.47
                                                           Order
04/07/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  68.59                                  4,871.06
                                                           Order
04/07/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 122.92                                  4,993.98
                                                           Order
04/13/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 112.87                                  5,106.85
                                                           Order
04/27/15       {14}        Kelly Services                  Fund received pursuant to Wage Deduction        1129-000                 124.74                                  5,231.59
                                                           Order
04/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             5,221.59
05/05/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.66                                  5,296.25
                                                           Order
05/12/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 157.06                                  5,453.31
                                                           Order
05/21/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.65                                  5,527.96
                                                           Order


                                                                                                 Subtotals :                    $1,813.40                $40.00
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                    Doc 33        Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                         Document     Page 6 of 19
                                                                                                                                                                                Exhibit B


                                                                                       Form 2                                                                                    Page: 3

                                                      Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                                   Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                                 Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                     Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                             Separate Bond: N/A

   1             2                            3                                        4                                            5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                  Description of Transaction              T-Code              $                   $              Account Balance
05/27/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                 153.66                                  5,681.62
                                                               Order
05/29/15                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                       10.00             5,671.62
06/02/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  74.65                                  5,746.27
                                                               Order
06/09/15       101         INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                  2300-000                                       12.74             5,733.53
                                                               BALANCE AS OF 06/09/2015 FOR CASE
                                                               #11-82038
06/12/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                 148.55                                  5,882.08
                                                               Order
06/17/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  24.57                                  5,906.65
                                                               Order
06/23/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                 124.74                                  6,031.39
                                                               Order
06/23/15       102         Barrick, Switzer, Long, Balsley &   Payment of Interim Compensation pursuant to     3110-000                                   4,588.50              1,442.89
                           Van Evera                           Order entered June 22, 2015
06/23/15       103         Barrick, Switzer, Long, Balsley &   Reimbursement of Expenses pursuant to Order     3120-000                                       91.00             1,351.89
                           Van Evera                           entered June 22, 2015
06/30/15                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                       10.00             1,341.89
07/02/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  74.65                                  1,416.54
                                                               Order
07/06/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                 124.74                                  1,541.28
                                                               Order
07/14/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  46.84                                  1,588.12
                                                               Order
07/23/15       {14}        Kelly Services, Inc.                Funds received pursuant to Wage Deduction       1129-000                  85.79                                  1,673.91
                                                               Order
07/27/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  74.65                                  1,748.56
                                                               Order
07/31/15                   Rabobank, N.A.                      Bank and Technology Services Fee                2600-000                                       10.00             1,738.56
08/10/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                 124.74                                  1,863.30
                                                               Order
08/11/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  74.66                                  1,937.96
                                                               Order
08/17/15       {14}        Kelley Services                     Funds received pursuant to Wage Deduction       1129-000                 142.60                                  2,080.56
                                                               Order
08/24/15       {14}        Kelly Services                      Funds received pursuant to Wage Deduction       1129-000                  74.65                                  2,155.21
                                                               Order


                                                                                                     Subtotals :                    $1,349.49            $4,722.24
{} Asset reference(s)                                                                                                                        Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 7 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 4

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                            3                                  4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
08/31/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 112.83                                  2,268.04
                                                           Order
08/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             2,258.04
09/08/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.66                                  2,332.70
                                                           Order
09/24/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  2,457.44
                                                           Order
09/24/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.65                                  2,532.09
                                                           Order
09/28/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 119.07                                  2,651.16
                                                           Order
09/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             2,641.16
10/05/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.65                                  2,715.81
                                                           Order
10/14/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 111.13                                  2,826.94
                                                           Order
10/27/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.65                                  2,901.59
                                                           Order
10/27/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  92.42                                  2,994.01
                                                           Order
10/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             2,984.01
11/02/15       {14}        Kelly Services, Inc.            Funds received pursuant to Wage Deduction       1129-000                  74.66                                  3,058.67
                                                           Order
11/12/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 115.38                                  3,174.05
                                                           Order
11/16/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.64                                  3,248.69
                                                           Order
11/23/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  3,373.43
                                                           Order
11/30/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             3,363.43
12/01/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.65                                  3,438.08
                                                           Order
12/07/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 136.65                                  3,574.73
                                                           Order
12/21/15       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  3,699.47
                                                           Order
12/31/15                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             3,689.47
01/03/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.66                                  3,764.13


                                                                                                Subtotals :                     $1,658.92                $50.00
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 8 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 5

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                          3                                    4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
                                                           Order
01/04/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  3,888.87
                                                           Order
01/18/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  24.65                                  3,913.52
                                                           Order
01/25/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 150.83                                  4,064.35
                                                           Order
01/29/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             4,054.35
02/01/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  4,179.09
                                                           Order
02/09/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.73                                  4,253.82
                                                           Order
02/23/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  4,378.56
                                                           Order
02/25/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  74.73                                  4,453.29
                                                           Order
02/26/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 124.74                                  4,578.03
                                                           Order
03/01/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             4,568.03
03/03/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.40                                  4,645.43
                                                           Order
03/14/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 151.72                                  4,797.15
                                                           Order
03/18/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  72.05                                  4,869.20
                                                           Order
03/31/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 123.65                                  4,992.85
                                                           Order
03/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             4,982.85
04/04/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  72.05                                  5,054.90
                                                           Order
04/12/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 103.24                                  5,158.14
                                                           Order
04/18/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  72.05                                  5,230.19
                                                           Order
04/25/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  5,355.39
                                                           Order
04/29/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             5,345.39
05/06/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  5,422.65


                                                                                                Subtotals :                     $1,698.52                $40.00
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 9 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 6

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                          3                                    4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
                                                           Order
05/09/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 100.82                                  5,523.47
                                                           Order
05/13/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.25                                  5,600.72
                                                           Order
05/23/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  5,725.92
                                                           Order
05/31/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  5,803.18
                                                           Order
05/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             5,793.18
06/03/16       104         INTERNATIONAL SURETIES, LTD.    BOND PREMIUM PAYMENT ON LEDGER                  2300-000                                        2.74             5,790.44
                                                           BALANCE AS OF 06/03/2016 FOR CASE
                                                           #11-82038, Bond #016018067
06/06/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  5,867.70
                                                           Order
06/16/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.27                                  5,944.97
                                                           Order
06/19/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 165.69                                  6,110.66
                                                           Order
06/28/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  6,187.92
                                                           Order
06/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             6,177.92
07/05/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  6,303.12
                                                           Order
07/12/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.25                                  6,380.37
                                                           Order
07/21/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  6,505.57
                                                           Order
07/27/16       {14}        Kelly Services                  Funds recevied pursuant to Wage Deduction       1129-000                  27.45                                  6,533.02
                                                           Order
07/29/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.00             6,523.02
08/08/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  6,648.22
                                                           Order
08/08/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  32.18                                  6,680.40
                                                           Order
08/16/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  6,805.60
                                                           Order
08/22/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.27                                  6,882.87


                                                                                                Subtotals :                     $1,492.96                $32.74
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 10 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 7

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                          3                                    4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
                                                           Order
08/29/16       {14}        Kelly Services                  Funds received pursaunt to Wage Deduction       1129-000                 104.54                                  6,987.41
                                                           Order
08/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.57             6,976.84
09/26/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  7,054.10
                                                           Order
09/26/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 143.58                                  7,197.68
                                                           Order
09/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.02             7,187.66
10/04/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.27                                  7,264.93
                                                           Order
10/17/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 154.21                                  7,419.14
                                                           Order
10/20/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 111.43                                  7,530.57
                                                           Order
10/24/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 154.48                                  7,685.05
                                                           Order
10/31/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       10.20             7,674.85
11/02/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  7,752.11
                                                           Order
11/14/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 154.48                                  7,906.59
                                                           Order
11/21/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.27                                  7,983.86
                                                           Order
11/22/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 154.21                                  8,138.07
                                                           Order
11/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       12.03             8,126.04
12/03/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.26                                  8,203.30
                                                           Order
12/03/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 154.21                                  8,357.51
                                                           Order
12/28/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  8,482.71
                                                           Order
12/28/16       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 111.43                                  8,594.14
                                                           Order
12/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       11.93             8,582.21
01/03/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 147.32                                  8,729.53
                                                           Order


                                                                                                Subtotals :                     $1,901.41                $54.75
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                     Document     Page 11 of 19
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                       Page: 8

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                               Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                             Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                 Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                         Separate Bond: N/A

   1             2                          3                                    4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction              T-Code              $                   $              Account Balance
01/09/17       {14}        Kelly Services                  Fund received pursuant to Wage Deduction        1129-000                 101.09                                  8,830.62
                                                           Order
01/23/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 195.38                                  9,026.00
                                                           Order
01/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       13.52             9,012.48
02/02/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.76                                  9,138.24
                                                           Order
02/07/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.47                                  9,215.71
                                                           Order
02/14/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 154.21                                  9,369.92
                                                           Order
02/22/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.46                                  9,447.38
                                                           Order
02/27/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 155.93                                  9,603.31
                                                           Order
02/28/17                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       12.43             9,590.88
03/06/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.46                                  9,668.34
                                                           Order
03/13/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 143.29                                  9,811.63
                                                           Order
03/24/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.45                                  9,889.08
                                                           Order
03/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       14.47             9,874.61
04/03/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                                  9,999.81
                                                           Order
04/06/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  83.98                               10,083.79
                                                           Order
04/11/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 125.20                               10,208.99
                                                           Order
04/18/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  77.46                               10,286.45
                                                           Order
04/24/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 127.99                               10,414.44
                                                           Order
04/28/17                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                       13.63          10,400.81
05/11/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                 127.99                               10,528.80
                                                           Order
05/11/17       {14}        Kelly Services                  Funds received pursuant to Wage Deduction       1129-000                  86.78                               10,615.58
                                                           Order


                                                                                                 Subtotals :                    $1,940.10                $54.05
{} Asset reference(s)                                                                                                                    Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                    Doc 33        Filed 02/05/19 Entered 02/05/19 14:41:34                                                   Desc Main
                                                                         Document     Page 12 of 19
                                                                                                                                                                                      Exhibit B


                                                                                      Form 2                                                                                           Page: 9

                                                      Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                                        Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                                      Bank Name:          Rabobank, N.A.
                                                                                                         Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                          Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                                  Separate Bond: N/A

   1             2                           3                                          4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                Receipts          Disbursements           Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                   T-Code              $                    $              Account Balance
05/19/17       {14}        Kelly Services                      Funds received pursuant to Wage Deduction            1129-000                  127.99                               10,743.57
                                                               Order
05/30/17       {14}        Kelly Services                      Funds received pursuant to Wage Deduction            1129-000                   86.77                               10,830.34
                                                               Order
05/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        16.70          10,813.64
06/06/17       {14}        Kelly Services                      Funds received pursuant to Wage Deduction            1129-000                  152.63                               10,966.27
                                                               Order
06/09/17       105         INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                       2300-000                                         6.39          10,959.88
                                                               BALANCE AS OF 06/09/2017 FOR CASE
                                                               #11-82038, Bond #016018067
06/19/17       {14}        Kelly Services                      Funds received pursuant to Wage Deduction            1129-000                   86.78                               11,046.66
                                                               Order
06/19/17       {14}        Kelly Services                      Funds received pursuant to Wage Deduction            1129-000                  146.77                               11,193.43
                                                               Order
06/26/17       {14}        Kelly Services                      Funds received pursuant to Wage Deduction            1129-000                   40.70                               11,234.13
                                                               Order
06/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        15.83          11,218.30
07/17/17       106         Barrick, Switzer, Long, Balsley &   Attorney for Trustee Compensation awarded            3110-000                                    1,260.00              9,958.30
                           Van Evera                           pursuant to Order entered July 17, 2017
07/17/17       107         STEPHEN G. BALSLEY                  Trustee Compensation awarded pursuant to             2100-000                                    2,351.68              7,606.62
                                                               Order entered July 17, 2017
07/17/17       108         Chase Bank USA, N.A.                Interim Partial Distribution pursuant to Court       7200-000                                    7,055.20               551.42
                                                               Order entered July 17, 2017
07/17/17       109         U.S. BANKRUPTCY COURT               Deferral of Filing Fee in Adversary Case No.         2700-000                                       293.00              258.42
                                                               13-96068
07/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        12.21              246.21
08/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              236.21
09/29/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              226.21
10/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              216.21
11/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              206.21
12/29/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              196.21
01/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              186.21
02/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              176.21
03/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              166.21
04/17/18       {14}        Kurt P. Kunzen                      Weekly payment toward settlement                     1129-000                  110.00                                   276.21
04/26/18       {14}        Kurt P. Kunzen                      Weekly payment toward settlement                     1129-000                  110.00                                   386.21
04/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        10.00              376.21
05/01/18       {14}        Kurt P. Kunzen                      Weekly payment toward settlement                     1129-000                  110.00                                   486.21

                                                                                                          Subtotals :                        $971.64          $11,101.01
{} Asset reference(s)                                                                                                                              Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33     Filed 02/05/19 Entered 02/05/19 14:41:34                                             Desc Main
                                                                    Document     Page 13 of 19
                                                                                                                                                                           Exhibit B


                                                                               Form 2                                                                                      Page: 10

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                              Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                            Bank Name:          Rabobank, N.A.
                                                                                               Account:            ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                        Separate Bond: N/A

   1             2                          3                                    4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                      Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From             Description of Transaction              T-Code              $                   $              Account Balance
05/14/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                   596.21
05/15/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                   706.21
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                       10.00              696.21
06/01/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                   806.21
06/01/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                   916.21
06/15/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,026.21
06/15/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,136.21
06/21/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,246.21
06/28/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,356.21
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                       10.00             1,346.21
07/06/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,456.21
07/09/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,566.21
07/18/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,676.21
07/24/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,786.21
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                       10.00             1,776.21
08/06/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,886.21
08/09/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  1,996.21
08/17/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,106.21
08/24/18       {14}        Gina Kunzen                     Weekly payment toward settlement               1129-000                 110.00                                  2,216.21
08/28/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,326.21
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                       10.00             2,316.21
09/10/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,426.21
09/13/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,536.21
09/18/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,646.21
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                        5.00             2,641.21
10/01/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,751.21
10/01/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,861.21
10/09/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  2,971.21
10/18/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,081.21
10/23/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,191.21
10/30/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,301.21
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                        5.00             3,296.21
11/08/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,406.21
11/15/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,516.21
11/25/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,626.21
11/28/18       {14}        Kurt P. Kunzen                  Weekly payment toward settlement               1129-000                 110.00                                  3,736.21
11/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                        5.00             3,731.21
                                                                                               Subtotals :                     $3,300.00                $55.00
{} Asset reference(s)                                                                                                                   Printed: 12/29/2018 11:21 AM        V.14.14
                         Case 11-82038                  Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                                 Desc Main
                                                                     Document     Page 14 of 19
                                                                                                                                                                               Exhibit B


                                                                                Form 2                                                                                         Page: 11

                                                  Cash Receipts And Disbursements Record
Case Number:         11-82038-TML                                                                Trustee:              STEPHEN G. BALSLEY (330410)
Case Name:           KUNZEN, ANNE V                                                              Bank Name:            Rabobank, N.A.
                                                                                                 Account:              ******1966 - Checking Account
Taxpayer ID #:       **-***9022                                                                  Blanket Bond:         $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                          Separate Bond: N/A

   1             2                         3                                      4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction                  T-Code              $                  $               Account Balance
12/10/18       {14}        Gina Kunzen                     Final payment toward settlement                  1129-000                1,370.00                                   5,101.21

                                                                               ACCOUNT TOTALS                                      21,291.00             16,189.79          $5,101.21
                                                                                       Less: Bank Transfers                             0.00                  0.00
                                                                               Subtotal                                            21,291.00             16,189.79
                                                                                       Less: Payments to Debtors                                              0.00
                                                                               NET Receipts / Disbursements                      $21,291.00             $16,189.79



                                                                                                                                     Net             Net                    Account
                                                                               TOTAL - ALL ACCOUNTS                                Receipts     Disbursements               Balances

                                                                               Checking # ******1966                               21,291.00             16,189.79             5,101.21

                                                                                                                                 $21,291.00             $16,189.79          $5,101.21




{} Asset reference(s)                                                                                                                       Printed: 12/29/2018 11:21 AM        V.14.14
                Case 11-82038          Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                      Desc Main
 Printed: 12/29/18 11:21 AM                         Document     Page 15 of 19                                                Page: 1

                                                            Exhibit C
                                       Case: 11-82038-TML KUNZEN, ANNE V
                                                                                                              Claims Bar Date:    04/20/12
 Claim   Claimant Name /                         Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                    Date Filed    Notes                   Allowed                   to Date          Balance
         U.S. BANKRUPTCY COURT                   Admin Ch. 7                               $293.00               $293.00              $0.00
         327 SOUTH CHURCH STREET                 05/02/11                                  $293.00
                                                               Adversary Complaint Filing Fee Deferred 7/9/13.
         ROCKFORD, IL 61101
         <2700-00 Clerk of the Court Costs (includes adversary and other filing fees)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                             $4,588.50             $4,588.50              $0.00
         Evera                                   05/02/11                                $4,588.50
         6833 Stalter Drive                                    See Order for First Application of Trustee's Counsel for Interim
                                                               Compensation and Expenses entered June 22, 2015.
         Rockford, IL 61108
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                                  $91.00              $91.00              $0.00
         Evera                                   05/02/11                                     $91.00
         6833 Stalter Drive                                    Service Fee WDO - Markley Investigations (4/24/14). See Order for
                                                               First Application of Trustee's Counsel for Interim Compensation and
         Rockford, IL 61108                                    Expenses entered June 22, 2015.


         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                             $1,260.00             $1,260.00              $0.00
         Evera                                   05/02/11                                $1,260.00
         6833 Stalter Drive                                    See Order for Second Application for Interim Compensation of
                                                               Trustee's Counsel entered July 17, 2017.
         Rockford, IL 61108
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         STEPHEN G. BALSLEY                      Admin Ch. 7                             $2,879.10             $2,351.68           $527.42
         6833 STALTER DRIVE                      05/02/11                                $2,879.10
                                                               See Order Approving Interim Distribution entered July 17, 2017.
         ROCKFORD, IL 61108
         <2100-00 Trustee Compensation>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                                  $40.00               $0.00             $40.00
         Evera                                   05/02/11                                     $40.00
         6833 Stalter Drive                                    4/12/18 - McHenry County Recorder - Recordation Fee of
                                                               Memorandum of Judgment
         Rockford, IL 61108
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                             $1,787.50                 $0.00          $1,787.50
         Evera                                   05/02/11                                $1,787.50
         6833 Stalter Drive
         Rockford, IL 61108
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
                Case 11-82038       Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                                    Desc Main
 Printed: 12/29/18 11:21 AM                      Document     Page 16 of 19                                                                  Page: 2

                                                        Exhibit C
                                    Case: 11-82038-TML KUNZEN, ANNE V
                                                                                                                        Claims Bar Date:           04/20/12
 Claim   Claimant Name /                     Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                Date Filed    Notes                         Allowed                           to Date                 Balance
 1       Chase Bank USA, N.A.                Unsecured                                      $11,575.60                    $7,055.20                $4,520.40
         Attn: Corres. Dept.                 12/15/16                                       $11,575.60
         P.O. Box 15298                                    Attn: Corres. Dept.
         Wilmington, DE 19850                              P.O. Box 15298
                                                           Wilmington, DE 19850
                                                           --------------------------------------------------------------------------------* * *


         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620

                                                                                           Case Total:                   $15,639.38                $6,875.32
          Case 11-82038          Doc 33     Filed 02/05/19 Entered 02/05/19 14:41:34                 Desc Main
                                             Document     Page 17 of 19


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 11-82038-TML
            Case Name: KUNZEN, ANNE V
            Trustee Name: STEPHEN G. BALSLEY
                                                Balance on hand:                            $           5,101.21
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                              Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:      $               0.00
                                                Remaining balance:                          $           5,101.21

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
Trustee, Fees - STEPHEN G. BALSLEY                                    2,879.10            2,351.68          527.42
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley          7,636.00            5,848.50        1,787.50
& Van Evera
Attorney for Trustee, Expenses - Barrick, Switzer, Long,                131.00              91.00            40.00
Balsley & Van Evera
Charges, U.S. Bankruptcy Court                                          293.00             293.00             0.00
                            Total to be paid for chapter 7 administration expenses:         $           2,354.92
                            Remaining balance:                                              $           2,746.29

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:     $               0.00
                            Remaining balance:                                              $           2,746.29




   UST Form 101-7-TFR (05/1/2011)
           Case 11-82038         Doc 33      Filed 02/05/19 Entered 02/05/19 14:41:34                  Desc Main
                                              Document     Page 18 of 19




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            2,746.29
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $            2,746.29


            Tardily filed claims of general (unsecured) creditors totaling $ 11,575.60 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 84.7 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Chase Bank USA, N.A.                                   11,575.60          7,055.20          2,746.29
                             Total to be paid for tardy general unsecured claims:           $            2,746.29
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 11-82038         Doc 33     Filed 02/05/19 Entered 02/05/19 14:41:34                  Desc Main
                                             Document     Page 19 of 19




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
